Citation Nr: 1623616	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-25 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from April 1971 to August 1971, and active duty from June 1985 to December 1985, and July 2002 to June 2006, with additional service in the National Guard  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In his September 2011 VA Form 9, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  A hearing was scheduled for April 2013, and advance notice of the hearing was sent to him at his latest address of record.  He failed to appear at the hearing, and he has not subsequently asked that the hearing be rescheduled.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2015).  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a May 2016 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The presumption of soundness with regard to a bilateral hearing loss disability at the time of the Veteran's July 2002 entrance to active duty has not been rebutted, and such disability was incurred during his period of active duty from July 2002 to June 2006. 



CONCLUSION OF LAW

The criteria to establish service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1111, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227  1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. 
§ 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234. 

If the degree of hearing loss noted on an entrance medical examination did not meet VA's definition of a "disability" for hearing loss under 38 C .F.R. § 3.385, the Veteran is entitled to the presumption of soundness under § 1111.  McKinney v. McDonald, 28 Vet. App. 15, 21 (2016).  

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran maintains that he has a bilateral hearing loss disability resulting from noise exposure during service.  In this case, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

First, there is no material dispute that a current hearing loss disability for VA purposes has been diagnosed.  This is demonstrated most recently by a VA examination conducted in March 2010, which showed auditory thresholds upon puretone audiometry testing as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
40
65
65
LEFT
35
35
35
50
75

Because auditory thresholds at this examination were 40 decibels or greater in any of the frequencies, a hearing loss for VA purposes is established.  See 38 C.F.R. 
§ 3.385.  In light of this evidentiary record, the first requirement to establish service connection, evidence of a current disability, has been met as to such claim.  See Davidson, 581 F.3d at 1316.

Next, regarding the in-service incurrence requirement, the Board notes that, with regard to the Veteran's period of ACDUTRA from April 1971 to August 1971 and active duty from June 1985 to December 1985, available service treatment records do not show bilateral hearing loss related to either period of service.  In this regard, a July 1971 release from active duty examination shows audiometer results as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
30
20
15
-
20
LEFT
30
20
20
-
15
 
Furthermore, there are no service treatment records referable to the Veteran's period of active duty from June 1985 to December 1985.  However, with regard to his period of active duty from July 2002 to June 2006, the Board notes that an examination was not conducted at the time of his entrance into active duty service in July 2002.  Therefore, the presumption of soundness attaches.  Consequently, such may only be rebutted by clear and unmistakable that such existed prior to service and was not aggravated by service.

With regard to whether a bilateral hearing loss disability clearly and unmistakably pre-existed the Veteran's entrance to active duty in July 2002, the Board finds that, as early as November 1988, audiological testing revealed bilateral hearing loss for VA purposes.  Specifically, audiometric testing on a November 1988 National Guard retention examination revealed the following results:  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
20
50
50
LEFT
20
25
15
10
45

Furthermore, a January 2000 National Guard retention examination showed audiometer results as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
25
65
55
LEFT
30
35
20
20
55

The Veteran also had a private audiological evaluation in January 2002, which was several months prior to his July 2002 entry into his final period of active service.  The audiogram reports puretone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
25
20
35
55
LEFT
15
20
15
15
45

Consequently, as the evidence reveals that the Veteran's bilateral hearing loss disability clearly and unmistakably pre-existed his entrance to active duty in July 2002, there must also be clear and unmistakable evidence that such disability was not aggravated in order to rebut the presumption of soundness.

In this regard, the Veteran wrote in his September 2011 VA Form 9 that he was assigned to a helicopter unit upon being activated for service after September 11, 2001.  He explained that it was after this assignment that his hearing "drastically decreased."  Additionally, a retention examination was conducted in June 2004, and it showed audiometer results as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
40
40
30
65
60
LEFT
40
40
30
35
60

The Veteran also underwent an audiometric evaluation in February 2005, and it showed audiometer results as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
25
55
LEFT
25
15
25
35
60

Finally, the Veteran underwent two audiometry tests in May 2006, which was one month prior to his separation in June 2006.  Audiometer results at the first test were as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
30
60
50
LEFT
35
40
35
50
75

The following day, audiometer results at the second test were as follows.


HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
35
60
60
LEFT
40
40
35
55
70

In reviewing these results, a VA examiner in March 2010 found that "[t]here was a significant threshold shift in the left ear in the high frequencies from the [January 2000] test to the test a[t] separation."  

This VA examiner's opinion establishes that there was some degree of aggravation in the left ear.  The VA examiner did not address the right ear.  However, the Veteran underwent a private audiologic evaluation in February 2004, at which time he complained of "a gradual decrease in his hearing over the past two years."  The Board notes that two years prior to February 2004 would be approximately February 2002, which would nearly correspondence with the Veteran's final period of service.  The Veteran was issued hearing aids in July 2004, and the second May 2006 audiogram (noted above) referred him to VA for follow-up.  He also complained of hearing loss in a Post-Deployment Health Assessment in May 2006.  

This evidence tends to show that the Veteran's bilateral hearing loss worsened during his period of service from July 2002 to June 2006.  Consequently, it cannot be said that the Veteran's bilateral hearing loss was not clearly and unmistakably aggravated during his final period of active duty.  Specifically, there is no specific finding that the increase in disability was due to the natural progress of the disease, nor is there otherwise clear and unmistakable evidence sufficient to rebut the presumption of aggravation.  See 38 C.F.R. § 3.306(b).  

Accordingly, the Board finds that the presumption of soundness with regard to a bilateral hearing loss disability at the time of the Veteran's July 2002 entrance to active duty has not been rebutted, and, as evidenced by the numerous in-service audiograms reflecting a bilateral hearing loss disability as defined by VA, such disability was incurred during his period of active duty from July 2002 to June 2006. 

Furthermore, the evidence tends to make it at least equally likely that the Veteran's hearing loss has been continuous since service.  The hearing impairment shown during his final period of service meets VA's definition of a hearing loss disability pursuant to 38 C.F.R. § 3.385.  There is no material dispute that this condition has been continuous since that time.  See 38 C.F.R. § 3.303(b).  

Consequently, the benefit of the doubt must apply, and the Board must find that the evidence is in equipoise on the nexus element.  Accordingly, a nexus between the current hearing loss disability and the hearing loss shown during service is established.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


